DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is objected to as being insufficiently descriptive.  For search and research purposes, the title of an invention should be indicative of its inventive concept.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested:   DISPLAY DEVICE WITH SUBSTRATE COMPRISING AN OPENING.  As the claims are in condition for allowance, the title is changed via Examiner’s Amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application is amended as follows:
BEGINNING OF EXAMINER’S AMENDMENT

In the Title:  Please amend the title as follows:
DISPLAY DEVICE WITH SUBSTRATE COMPRISING AN OPENING  

END OF EXAMINER’S AMENDMENT
Allowable Subject Matter
Claims 1-22 are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art is silent regarding a display panel configured as recited in claim 1.  The closest prior art is Choi et al. (US PGPUB 2017/0162637 A1; “Choi” hereinafter) who discloses DISPLAY DEVICE.  Choi, which is commonly owned but qualifies as prior art under 35 U.S.C. 102 (a)(1) due its prior public availability date, discloses a display panel (see figure 1, where Choi depicts display device 1 with pixel array 10 including a plurality of pixels PX, thus a display panel).  Choi further discloses a substrate that includes an opening (see abstract, where Choi teaches the display device includes a substrate defining a through portion passing therethrough, the through portion depicted in figure 2 and labeled “TH”), a display area that surrounds the opening (see figure 2, where Choi depicts display area “DA” surrounding through portion “TH”), a non-display area between the opening and the display area (see figure 2, where Choi depicts circular non-display area “NA1” surrounding through portion “TH”), and a plurality of light-emitting diodes arranged in the display area (see figure 2, where Choi depicts a plurality of pixels “PX” in display area “DA”; see also paragraph 67, where Choi teaches each pixel “PX” includes a pixel circuit and an organic light-emitting diode [OLED] connected to the pixel circuit).
Choi further discloses an encapsulation layer that covers the plurality of light-emitting diodes (see paragraphs 100 & 101, where Choi teaches thin film encapsulation layer 130 above display area “DA” and first non-display area “NA1” to prevent penetration of external oxygen and moisture into pixels PX, thus covering the plurality of pixels “PX”), the encapsulation layer comprising a first inorganic layer, and organic layer on the first inorganic layer, and a second inorganic layer on the organic encapsulation layer (see paragraph 127, where Choi teaches thin film encapsulation layer 130 may entirely cover substrate 100, and may have a structure in which an inorganic layer and an organic layer are alternately stacked; thin film encapsulation layer 130 may a first inorganic layer 131, organic layer 133, and second inorganic layer 135 sequentially stacked).  Choi is silent, however, regarding at least a Claim 11 is similarly situated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306. The examiner can normally be reached MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/LAURENCE J LEE/Primary Examiner, Art Unit 2624